DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/13/2022 is acknowledged. 
In the response filed on 6/13/2022 Applicant canceled all nonelected claims.  As such, invention of Group I, claims 1, 2, 5, 6, 8, 10, 12, 15, 17, 18, 21, 30-32, 34-36, 43, 46, 58, 59, 65, 66, 81, 138 and 140, are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 34, 46 and 140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the recitation of “functionally active portion of the open reading frame” renders the claim indefinite because it is unclear what function the claim is referring to. Does it mean the open reading frame function of being able to be transcribed, the function of the UL128 or UL130 protein, and what function of the protein? 
Regarding claim 34, the recitation of “the activation or stimulation is effected in the presence of interferon gamma” renders the claim indefinite because it is unclear whether it is referring the activation or stimulation by an agent takes place in the presence of interferon gamma, the stimulation is by interferon gamma, or the stimulation results in interferon gamma production.  
Regarding claim 46, it is unclear whether the term in the parenthesis is part of the claim limitation. For example, MUC1 (e.g. MUC1-8), tyrosinase (e.g. tyrosinase-related protein 1 (TRP-1). 
Regarding claim 140, the recitation of “wherein the heterologous nucleic acid containing one or more open reading frames encoding active UL40 or one or more open reading frames encoding active US28 are inserted into the CMV vector particle” renders the claim indefinite because it is unclear whether the UL40 or US28 are part of the target antigen or native to the CMV vector. 
Double Patenting-Warning
Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 6, 8, 10, 12, 15, 18, 21, 30-32, 34, 43, 44, 46, 58, 59, 65, 81, 138 and 140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt WO 215143558 (IDS), in view of Picker (US 9,783,823).
Holt teaches a method of identifying a peptide epitope recognized by cytotoxic lymphocyte comprising the following steps: a) expressing a library of candidate epitope-encoding nucleic acids in reporter cells capable of presenting expressed peptide of such candidate epitope encoding nucleic acids in the context of a membrane-bound major histocompatibility complex protein (MHC) and generating a signal upon recognition; b) contacting the reporter cells containing the expressed library of candidate epitope-encoding nucleic acids with a sample comprising cytotoxic lymphocytes; c) isolating reporter cells generating a signal indicating recognition by a cytotoxic lymphocyte; d) extracting candidate epitope-encoding nucleic acids from the isolated reporter cells; f) analyzing the candidate epitope encoding nucleic acid and identify the epitope encoding nucleic acids.  Step a) meets the limitation of step a) of claim 1, that is introducing a vector that encodes a target antigen into a cell, except that the vector is not CMV vector. Step b)-f) meets the limitation of step b) of claim 1, detecting or identifying one or more peptide in the context of an MHC molecule on the surface of the cell, wherein the one or more peptides comprises a peptide epitope of the target antigen.
Picker teaches heterologous antigens such as viral or bacterial expressed by CMV vectors induce a T cell immunodominance profile that is fundamentally different from that induced by all other known vectors, which elicit a broader CD8+ response than other vaccines, and CMV elicited T cells target entirely different epitopes including a high percentage of epitopes presented by class II MHC (col.2, lines 36-49). Picker teaches the CMV genes UL128 and UL130 prevent the induction of this response, and CMV vectors lack UL128 and UL130 induce MHC-II restricted CD8+ T cells, whereas CMV vectors with presence of UL128 and UL130 focus T cell response on a limited set of epitopes (col.2, lines 46-60).
It would have been obvious to an ordinary skilled in the art to use CMV vectors that lack UL128 or UL130 for expressing a library of heterologous target antigen in a host cell to identify peptide antigen epitopes in the context of MHC molecule based on combined teaching from Holt and Picker. The ordinary skilled in the art having knowledge from Picker, who demonstrated that CMV vector that does not express IL128 or IL130 elicits T cell response that is broader than other types virus, and targets different epitopes in the context of MHC II, would be motivated to identify antigen epitopes that are different from other types vector.  The ordinary skilled in the art would have reasonable expectation of success to use the CMV vector encoding heterologous antigen taught by Picker in the method for identifying epitope taught by Holt.  Therefore, the claimed invention of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Regarding claim 5, Picker teaches CMV vector lack both IL128 and IL130 (col.27, line 16-17).  
Regarding claim 6, Picker teaches the T cell response is different from other types of viral vector (col.2, lines 59-61), which meets the limitation of non-conventional peptide epitopes. 
Regarding claims 8 and 15, Picker teaches vector does not express UL128 or UL130 due to deleterious mutation in the nucleic acid sequence encoding IL128 or IL130 (col.7, lines 50-60).
Regarding claim 10, Picker teaches the CMV vector may be human or animal (col., lines 31).
Regarding claim 12, Picker teach the CMV vector is RhCMV68-1 (col.27, lines14-16).
Regarding claim 18, Picker teaches CMV vector elicit MHC class II T cell CD8+ response (col.28-29, bridging paragraph).
Regarding claim 21, Holt teaches the host/reporter cell may be B cell (paragraph [0036], line 6).
Regarding claim 30, Holt teaches the host/reporter cell may be genetically engineered to express MHC molecule (paragraph [0037]).
Regarding claim 43, Holt teaches protein encoding nucleic acids may be sequences of cDNAs determined by cancer antigen-discovery (paragraph [0049], lines 4-6), which meets the limitation of tumor antigen.
Regarding claim 44, Holt teaches the epitope library may comprise a wide variety of antigen including infectious bacteria, virus or allergens (paragraph [0059], lines 9-12).
Regarding claim 46, Holt teaches the Melan-A/MART-1 epitope (paragraph [0073]).
Regarding claims 58 and 59, Holt teaches determining peptide epitope in the context of MHC molecules that elicits a T cell response (paragraph [0060], lines 4-6).
Regarding claim 65, Holt teaches detecting CD8+ T cell response with cells comprising Ova, EG7, or not having Ova, EL4, as control (paragraph [0067], lines 1-3).
Regarding claim 81, Holt teaches an example of in vitro model assays for lentivirus transduced mouse ovarian cell line with OVA epitopes (paragraph [0072]). 
Regarding claim 31, 32 and 34, Holt teaches using cytotoxic T cells to identifying epitopes, wherein the T cells are from tissues affected by cancer, tissue infiltrating T lymphocytes (paragraph [0052]). Holt teaches assaying TIL activity to identify epitope, wherein the TIL may be stimulated with autologous tumor cell line or single tumor digests, wherein the supernatants following culture comprises IFN-γ (paragraph [0057]). It would have been obvious to an ordinary skilled in the art that the cells expressing targeting epitope may be stimulated to induce epitope presentation and identifying the epitope through TIL activity based on the above teaching.
Regarding claim 138, it is inherent that the CMV vector comprises UL40 and US28 because ORF encoding these genes are naturally present in CMV strains as evidenced by Davison (Journal of General Virology, 2003, Vol.84, pages 17-28, specifically Figure 2 and legend on pages 21-22).  
Regarding claim 140, the recitation of one or more ORF encoding UL40 or US28 are inserted into the CMV vector does not impart a structural difference from wild type CMV vector that naturally comprises ORF of UL40 and US28.  Therefore, the claimed method would have been obvious when the reporter cells are transfected with a wild type CMV vector. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt and Picker, as applied to claims 1, 5, 6, 8, 10, 12, 15, 18, 21, 30-32, 34, 43, 44, 46, 58, 59, 65, 81, 138 and 140  above, and further in view of Johnson (Blood, 2009, vol.114, no.3, pages 535-546).
The teaching from Holt and Picker has been discussed above. However, neither reference teaches identifying a binding peptide binding molecule that binds the at least one of the peptides in the context of MHC molecules on the cell.
Johnson teaches tumor associated antigens have been identified on a wide variety of human cancers, and transfer of T cells targeting these antigens faces a major obstacle, that is the difficulty in identifying human T cells with antitumor recognition (page 535, 1st col., 1st paragraph, and 2nd col., 1st paragraph).  Johnson teaches gene therapy of human cancer using genetically engineered lymphocytes is dependent on the identification of highly reactive T-cell receptors (TCRs) with antitumor activity (abstract). Johnson teaches identification of a TCR, DMF5 that recognizes MART-1:27-35 epitope (page 535-536, bridging paragraph, and page 537, 1st col). Johnson teaches cells transduced with tumor antigen specific TCR conferred greater antitumor activity (Figure 2 and legend).
It would have been obvious to an ordinary skilled in the art to further identify a TCR (peptide epitope binding molecule) following identification of a peptide epitope from a target antigen based on combined teaching from Holt, Picker and Johnson. The ordinary skilled in the art would be motivated to further identify a TCR that specifically bind to the epitope identified by the method rendered obvious by Holt and Picker so that T cells expressing a highly specific TCR will increased avidity to epitope will increase T cell activity according to the teaching from Johnson. The ordinary skilled in the art would have reasonable expectation of success to use the identified epitope to further identify a TCR or binding fragment thereof following combined teaching from Holt and Johnson. Therefore, the claimed invention of claim 2 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt and Picker, as applied to claims 1, 5, 6, 8, 10, 12, 15, 18, 21, 30-32, 34, 43, 44, 46, 58, 59, 65, 81, 138 and 140 above, and further in view of Gabaev (PLoS Pathogens 2011, Vol.7, no.12, pages 1-15).
The teaching from Holt and Picker has been discussed above. However, neither reference teaches the CMV vector does not express UL11.
Gabaev teaches the role of UL11 in the context of CMV infection is a transient general suppression of T cell function during viral infection when interacting with CD45 (page 11, 1st col., 4th paragraph, lines 1-4).  
It would have been obvious to an ordinary skilled in the art to alter the open reading frame of UL11 to reduce or knockout UL11 expression in the method of identifying epitope rendered obvious by the teaching from Holt and Picker. The ordinary skilled in the art would be motivated to do so to eliminate or minimize the suppressing activity of the CMV vector toward T cell function because T cell activity is required to determine the epitope. The ordinary skilled in the art would have reasonable expectation of success to alter ORF of UL11 in the CMV vector to decrease its expression as taught by Picker (to eliminate UL128 and UL130). Therefore, the claimed invention of claim 17 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claim(s) 35, 36, 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt and Picker, as applied to claims 1, 5, 6, 8, 10, 12, 15, 18, 21, 30-32, 34, 43, 44, 46, 58, 59, 65, 81, 138 and 140  above, and further in view of Hansen (IDS).
The teaching from Holt and Picker has been discussed above. However, neither references teaches the cell is disrupted in a gene encoding MHC class 1a, or peptide epitope is a non-canonical peptide epitope.
Hansen teaches CMV genes control targeting of CMV-elicited CD8+ T cell responses (page 6, 1st col). Hansen teaches RhCMV/SIV elicits unconventional MHC II restricted CD8+ T cell response, including supertope specific T cells for recognizing non-canonical peptide epitope (page 6, 2nd col., lines 11-20). Hansen teaches this new kind of CD8+ T cell response has the potential to be more effective than “natural’ response for some pathogens, particularly those which natural response are ineffective (page 13, 3rd col., 2nd paragraph, lines 1-10).
It would have been obvious to an ordinary skilled in the art disrupt the MHC Ia in the reporter cells when identifying epitope of an antigen expressed by CMV vector because Hansen reported that CMV encoding heterologous antigen elicits a different T cell CD8+ response, MHC II restricted response. The ordinary skilled in the art would thus be motivated to disrupt MHC Ia in the reporter cell to focus on the study of different types of epitope that is presented in the context of MHC class II presentation. The ordinary skilled in the art would have reasonable expectation of success to disrupt a MHC class Ia molecule in a cell line using prior art known tool such as CRISPR.  Therefore, the claimed invention of claims 35 and 36 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  

It would have been obvious to an ordinary skilled in the art that the method of identifying epitope rendered obvious by Holt and Picker would result in identifying peptide epitope that is non-canonical based on the teaching from Hansen. The ordinary skilled in the art would recognize that CD8+ response elicited by CMV vector encoding antigen would result in non-canonical epitope presentation, which is a feature of CMV vector as demonstrated by Hansen. Therefore, the claimed invention of claim 66 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636